Citation Nr: 0721453	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to June 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, found that new and 
material had not been submitted to reopen a claim of service 
connection for an acquired psychiatric disorder.  In a 
September 2003 decision, the RO denied service connection for 
Parkinson's disease.

The veteran testified at a hearing at the RO in March 2004.  
A transcript of the hearing is of record.

In May 2005, the Board determined that new and material 
evidence had been submitted for the claim of service 
connection for an acquired psychiatric disorder.  The Board 
remanded the case to the RO for additional development of the 
record.

The veteran was unable to report to the VA examination 
scheduled in January 2007.


FINDINGS OF FACT

1.  A psychiatric defect or disorder was not noted during the 
veteran's entrance examination.  

2.  A diagnosis of schizophrenia, acute, undifferentiated was 
noted during service.  

3.  There is no clear and unmistakable evidence that 
schizophrenia preexisted service; and the veteran is presumed 
to have been sound upon entrance into military service.

4.  Service connection for Parkinson's disease was denied by 
the RO in October 1998; there was no timely appeal, and the 
decision became final.

5.  Evidence submitted since the October 1998 RO decision is 
not new and material; the claim is not reopened.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, an acquired psychiatric disorder (schizophrenia) was 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Evidence submitted since the October 1998 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for Parkinson's disease have not 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Schizophrenia - Service Connection

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2002 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends he is entitled to service connection for 
an acquired psychiatric disorder, diagnosed as schizophrenia, 
acute, undifferentiated.  The Board has considered the 
veteran's contentions, and resolving doubt in his favor, 
finds service connection is warranted.

Service medical records show that an examination performed in 
October 1965, for induction purposes, revealed the veteran's 
psychiatric state was clinically normal.  On the Report of 
Medical History completed by the veteran, he denied ever 
having symptoms of depression, excessive worry, or nervous 
trouble of any sort.  He specifically indicated that he was 
"in good health." 

Service medical records include a March 1966 transfer record 
which shows that following six days of closed ward 
hospitalization, the veteran was transferred from the U.S. 
Naval Hospital at St. Albans to the Valley Forge General 
Hospital, in March 1966.  The transfer record reflects a 
diagnosis of schizophrenia, acute, undifferentiated.  It also 
indicates that this disorder was determined to have been in 
the line of duty (LD).  

The Valley Forge narrative summary medical records, dated in 
June 1966, reveal that the veteran was admitted to the 
facility in March 1966 with a diagnosis of schizophrenic 
reaction, acute, undifferentiated.  This narrative summary 
reflects that the veteran was tense, anxious, and insecure 
upon entering the Army.  The veteran reported a long history 
of a lack of self-confidence, insecurity, and pulling through 
things by the "skin of his teeth."  He indicated that the 
Army discipline was very difficult to tolerate and he was 
very sensitive to being told to do things.  Two weeks after 
starting his assignment at the Armed Forces Radio & TV, he 
was hospitalized at St. Albans with feelings of exhaustion, 
anxiety and depression.  He indicated that he could not 
tolerate the demands of his work and felt like he was going 
to die, complained of his mind going blank and his fear that 
others would think he was crazy.  He also had multiple 
somatic symptoms.  The veteran was initially mild to 
moderately depressed.  He reportedly developed a full-blown 
psychotic picture manifested by tremulousness; feelings of 
going crazy; and somatic delusions, such as believing that 
his intestines were doing strange things; confusion; 
incoherent and irrelevant thinking; and fear of those around 
him.  He was treated with medication and responded favorably.  

The veteran was then transferred to Valley Forge for further 
evaluation.  The diagnosis of the Valley Forge medical 
personnel was schizophrenic reaction, acute, undifferentiated 
type, manifested by loosening of associations, confusion, 
withdrawn and seclusive behavior, flat affect, identity 
confusion, and depression.  It was noted that the veteran was 
predisposed to the illness as established by a long history 
of withdrawal and seclusion as well as feelings of insecurity 
and inferiority; military service was the stress factor.  
Finally, it was noted that the disorder was not in the line 
of duty; but rather existed prior to entering military 
service.

The veteran's examination for separation purposes reflects a 
diagnosis of schizophrenic reaction, acute, undifferentiated 
type, existing prior to service.  In June 1966, a medical 
board found the veteran unfit for further military service 
and discharged him with a diagnosis of schizophrenic 
reaction, acute, undifferentiated type.  This disorder was 
noted to have existed prior to service and not caused or 
aggravated by service.

Post-service evidence consists of a letter of recommendation 
from A. S., the veteran's former employer.  The letter is 
undated, but written prior to the veteran's enlistment in 
military service.  The letter describes the veteran's work 
experience and noted that he was an asset to the company and 
the employer regretted his departure.  

Additional evidence consists of a September 1982 letter from 
I. H. S., M.D., who stated the veteran had been under his 
care since 1977 for a chronic schizophrenic disorder, 
undifferentiated type.  The condition kept the veteran from 
finding and holding a job.  There are also medical records 
from L. G., M.D., a private neurologist, dated from July 1990 
to June 1993.  

The veteran submitted a January 2002 letter from R. M., who 
stated that the veteran had received counseling from him 
since 1998.  He provided a diagnosis of psychotic disorder, 
not otherwise specified, with symptoms of paranoid thinking, 
speech that was disorganized and incoherent at times, and 
moderate social and occupational dysfunction.  The possible 
etiology was not noted.

In a May 2002 written statement, the veteran averred that 
before service, no doctor had treated him for a mental 
disorder.  In a March 2004 written narrative, the veteran 
explained that in service he became uneasy because of his 
eagerness to get into the routine as a radio broadcaster at 
the Armed Forces Radio & TV.  

In March 2004, the veteran had a hearing at the RO, where his 
representative stated that service medical records indicated 
that the veteran was insecure, tense, quiet, shy and anxious 
before service.  He argued that this behavior is common among 
teenage boys and does not reach the level of a psychological 
problem or a nervous condition.  The representative also 
testified that the veteran had not seen a psychologist before 
service and did not have a diagnosis of psychosis or 
schizophrenia when he entered the military.  He also argued 
that the stress of basic training was too much for the 
veteran and that is when the psychological problems began.  
He noted that the June 1966 narrative summary included in the 
veteran's service medical records showed the veteran's stress 
factor was routine military duty.  He further argued that the 
veteran had a presumption of soundness when entering the 
military. 

Based upon a careful review of the evidentiary record, the 
Board finds service connection for an acquired psychiatric 
disorder is warranted.  Initially, the Board notes that an 
acquired psychiatric disorder, including schizophrenia, was 
not noted upon the veteran's entrance into military service.  
There was no notation indicating that the veteran had 
previously been treated for a psychiatric disorder either.  
Rather, the entrance examination report reflects that the 
veteran's psychiatric state was clinically normal upon 
evaluation.  Therefore, the veteran is presumed to have 
entered service in sound condition, as it pertains to his 
mental health.  See 38 U.S.C.A. § 1111.  As such, the 
presumption of soundness arises and the burden is on VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's psychiatric disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).

The Board finds that the record does not contain clear and 
unmistakable evidence that the veteran's acquired psychiatric 
disorder existed prior to service and not aggravated by 
service.  On the contrary, the evidence tends to support the 
veteran's contention that the disorder was incurred in 
service.  In this regard, the veteran has testified and the 
record reflects that there was no treatment for a psychiatric 
disorder prior to service.  Also, the letter of 
recommendation from the veteran's employer prior to entrance 
into military service, gives no indication that the veteran 
displayed any psychiatric symptomatology that was caused by 
his job duties or interfered with his ability to do his job.  
Rather, the veteran was described as a strong asset and was 
highly recommended for the position at the Armed Forces Radio 
and Television Services.  The Board also observes that the 
service medical records themselves contain conflicting 
findings of whether the schizophrenia was incurred in the 
line of duty.  The transfer record from St. Albans' indicated 
the schizophrenia was incurred in the line of duty; while the 
narrative from Valley Forge indicated otherwise.  

Accordingly, since the veteran is presumed to have been in 
sound mental health at the time of his entrance into service, 
it reasonably follows that the symptomatology exhibited 
during service was the initial manifestation of 
schizophrenia.  In other words, the veteran's schizophrenia 
was incurred during his active duty service.  Service 
connection is therefore warranted on that basis.   

According, resolving doubt in the veteran's favor, the Board 
concludes that the preponderance of the evidence supports 
service connection for schizophrenia.  38 U.S.C.A. § 5107(b).  
The appeal is granted.   

Parkinson 's disease - New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In November 2002, 
the veteran requested that his claim for service connection 
for Parkinson's disease be reopened.  He was notified of the 
VCAA duties to assist, most recently by a letter dated in 
November 2005.  The letter provided information consistent 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a March 
2006 letter, the veteran was informed as to the rating 
criteria and effective dates of ratings consistent with the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the Board concludes below that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate effective date to be assigned are rendered moot. 

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained. Further 
attempts to obtain additional evidence would be futile. The 
Board finds the available medical evidence is sufficient for 
adequate determination. The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 1998 rating decision the RO denied entitlement 
to service connection for Parkinson's disease.  The veteran 
was notified of the decision in November 1998.  It was 
explained to the veteran that service medical records did not 
show Parkinson's disease in service, nor was it present 
within one year after service.  The veteran did not appeal 
the rating decision and it became final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2006).

The evidence of record at the time of that rating action 
included service medical records which were silent for 
evidence of Parkinson's disease.  During a March to June 1966 
military hospitalization, the veteran was noted to become 
shaky, but this was associated with his schizophrenia, and 
treatment with psychotropic medications resolved the problem.  
Other evidence included a July and October 1990 medical 
reports from L.I.G., M.D., wherein Parkinson's disease was 
initially diagnosed.  The etiology of the disease was not 
noted in either statement.  Additional statement from that 
physician dated through 1991 refer to treatment of the 
disease.  

Evidence received since the October 1998 RO decision includes 
medical records from a nursing home dated beginning in April 
2004.  These records show ongoing treatment of the veteran 
for Parkinson's disease.   

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the October 
1998 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating a 
diagnosis of Parkinson's disease to any established event, 
injury, or disease in service or within one year following 
service, which was the basis for the prior determination. The 
veteran's statements and the additional medical reports are 
essentially cumulative of the evidence previously considered 
and do not raise a reasonable possibility of substantiating 
the claim.  This evidence while new, in that it has no been 
previously associated with the record, is not material.  
Moreover, the veteran's statements concerning diagnosis and 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). As the information provided in support 
of the application to reopen the claim does not include new 
and material evidence, the appeal must be denied




ORDER

Service connection for an acquired psychiatric disorder 
(schizophrenia) is granted.

New and material evidence not having been received, the claim 
for service connection for Parkinson's disease is not 
reopened, and is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


